Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Final action is in response to amendments to the specification, amendments to the claims and remarks filed on 11/15/2022.  Claims 1, 8, and 15-17 have been amended. Therefore, claims 1-17 are currently pending. The drawing objection and the rejection of claims 15-17 under 35 USC 112(b) are withdrawn in view of the amendments.
Allowable Subject Matter
Claims 12-14 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 6-8 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang US 10,178,721.
Regarding claim 1, Huang teaches a light emitting diode driving device (200, Figs 3-8) for driving a plurality of LEDs (20) arranged on a panel (col. 8, ll. 57-62), the LED driving device comprising: 
a plurality of driving current sources (2211, 2212, 2213, Fig 4) connected in parallel to each other; 
a pulse width modulation controlling circuit (222, Fig 4) configured to generate a plurality of PWM signals (PWM dimm1,2,3, Fig 4) according to a gray scale value for an LED (see col. 5, ll. 29-37, and col. 7, ll. 36-61); and 
a plurality of switch circuits (SW1, SW2, SW3, Fig 4) configured to control an output of each driving current source for the LED according to each PWM signal (see col. 6, ll. 9-24), 
wherein each driving current source (2211) supplies each driving current to one driving line (one LED string, Fig 3), and 
wherein the driving current flowing through the one driving line is a sum of outputs of the driving current sources. (The DC sub-currents Idc1, Idc2, and Idc3 supplied by the conducted current supply circuits 2211, 2212, and 2213 are summed together to form a DC current ILED_dc. Col. 6, ll. 18-21, and Fig 4).
Regarding claim 6, Huang teaches the LED driving device of claim 1, wherein the levels of the driving currents outputted from respective driving current sources are substantially identical (See col. 5, ll. 61 to col. 6, ll. 16).
Regarding claim 7, Huang teaches the LED driving device of claim 1, wherein the plurality of driving current sources are implemented in a form of current mirrors with respect to one common current source (col. 6, ll. 25-30). 
Regarding claim 8, Huang teaches an LED driving device (200, Figs 3-8) for driving an LED (20) arranged on a panel (col. 8, ll. 57-62), the LED driving device comprising: 
a first driving current source (2211, Fig 4) supplying a first driving current to one driving line (one LED string, Fig 3); 
a second driving current source (2212, Fig 4) arranged connected in parallel to the first driving current source (2211, Fig 4) and supplying a second driving current to the one driving line; 
a PWM controlling circuit (222, Fig 4) configured to generate a first PWM signal (PWM dimm1, Fig 4) and a second PWM signal (PWM dimme2, Fig 4) by distributing a gray scale value for the LED (see col. 5, ll. 29-37, and col. 7, ll. 36-61);
a first switch circuit (SW1, Fig 4) configured to control an output of the first driving current source (2211) for the LED (20) according to the first PWM signal (dimm1, see col. 6, ll. 9-24); and 
a second switch circuit (SW2, Fig 4) configured to control an output of the second driving current source (2212) for the LED (20) according to the second PWM signal (dimm2, see col. 6, ll. 9-24);
wherein the driving current flowing through the one driving line is a sum of the first driving current and the second driving current. (The DC sub-currents Idc1, Idc2, and Idc3 supplied by the conducted current supply circuits 2211, 2212, and 2213 are summed together to form a DC current ILED_dc. Col. 6, ll. 18-21, and Fig 4).

Regarding claim 15, Huang teaches a method of driving a plurality of LEDs (20, Figs 3-8, Col. 8, ll. 57-62) arranged on a panel, the method comprising: 
connecting one LED (20, Fig 4) to one driving line (one LED string, Fig 3) according to a scan signal (see col. 5, ll. 63 to col. 6, ll. 24); 
identifying image data comprising a gray scale value for the one LED (see col. 5, ll. 29-37, and col. 7, ll. 36-61);
dividing the gray scale value into N gray scale values (N is a natural number of 2 or higher) and generating a plurality of PWM signals (PWM dim 1, Fig 4) according to the divided gray scale values (see col. 7, ll. 47-49);
controlling outputs of N driving current sources connected to the one driving line according to the plurality of PWM signals (see col. 5, ll. 29-37, and col. 7, ll. 36-61);
wherein the N driving current sources (2211, 2212, 2213, Fig 4) are connected in parallel to each other (Fig 4), and 
wherein the driving current flowing through the one driving line is a sum of the outputs of the driving current sources. (The DC sub-currents Idc1, Idc2, and Idc3 supplied by the conducted current supply circuits 2211, 2212, and 2213 are summed together to form a DC current ILED_dc. Col. 6, ll. 18-21, and Fig 4).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Huang as applied to claim 1 above in view of Kojima US 2007/0216638.
Regarding claim 2, Huang does not teach wherein a PWM signal comprises an ON section and an OFF section, wherein the length of the ON section is adjusted in units of cycles of a clock.
	Kojima teaches an LED driving circuit including a PWM signal comprises an ON section and an OFF section, wherein the length of the ON section is adjusted in units of cycles of a clock. See Kojima ¶123 and Fig 2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) was made to incorporate the teachings of Kojima into the system of Huang. Thus, the modification of one familiar element for another known in the LED device, the combination must do more than yield predictable result. The motivation for doing so would improve the high quality of the luminance of the LED units being illuminated. Kojima ¶130.

Regarding claim 3, Kojima teaches the LED driving device of claim 2, wherein a difference in the length of the ON section between the PWM signals is within the length of one cycle of the clock. See Kojima ¶126 and Fig 2.
Regarding claim 9, Kojima teaches the LED driving device of claim 8, wherein the PWM controlling circuit is configured to adjust the lengths of ON sections of the first PWM signal and the second PWM signal in units of cycles of a clock. See Kojima ¶126 and Fig 2.
Regarding claim 10, Kojima teaches the LED driving device of claim 9, wherein the PWM controlling circuit controls the first PWM signal and the second PWM signal such that the lengths of their ON sections are identical to each other or such that a difference in the length of the ON section therebetween is within the length of one cycle of the clock. See Kojima ¶126 and Fig 2.

Claim(s) 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Huang as applied to claim 1 above in view of Lin et al. US 2015/0154904.
Regarding claim 4, Huang does not teach wherein the gray scale value has a range corresponding to 2 to the power of N (N is a natural number) and the number of the plurality of driving current sources is N.
	Lin teaches a light emitting device control circuit including the gray scale value has a range corresponding to 2 to the power of N (N is a natural number) and the number of the plurality of driving current sources is N. See Lin ¶ 22.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) was made to incorporate the teachings of Lin into the system of Huang. Thus, the modification of one familiar element for another known in the LED device, the combination must do more than yield predictable result. The motivation for doing so would increase the resolution without sacrificing the refresh rate. Lin ¶ 8.

Regarding claim 5, Lin teaches the LED driving device of claim 1, wherein the number of the plurality of driving current sources is N and the PWM controlling circuit is configured to assign a value of a quotient, obtained by dividing the gray scale value by N, to each of the driving current sources and distribute a remainder R (R is 0 or a natural number less than N) respectively to R driving current sources to generate the plurality of PWM signals. (See Lin ¶22). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Huang as applied to claim 8 above in view of Date et al. US 7,034,787.
Regarding claim 11, Huang does not teach a first transistor having a first terminal connected to a driving voltage and a basic current source connected to a second terminal of the first transistor, wherein the first driving current source forms a current mirror structure with respect to the basic current source using a second transistor having a gate commonly connected with the first transistor and a first terminal connected to the driving voltage, and wherein the second driving current source forms a current mirror structure with respect to the basic current source using a third transistor having a gate commonly connected with the first transistor and a first terminal connected to the driving voltage.
	Date teaches the output circuit for gray scale control show in figure 1 including a first transistor (11) having a first terminal connected to a driving voltage (12) and a basic current source (10) connected to a second terminal of the first transistor (11), 
wherein the first driving current source (1a) forms a current mirror structure with respect to the basic current source (10) using 
a second transistor (2a)having a gate commonly connected with the first transistor (11) and a first terminal connected to the driving voltage (12), and 
wherein the second driving current source (3a) forms a current mirror structure with respect to the basic current source (10) using a third transistor (3a) having a gate commonly connected with the first transistor (11) and a first terminal connected to the driving voltage (12), see col. 13, line 61 to col. 14, line 45.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) was made to incorporate the teachings of Date into the system of Huang. Thus, the modification of one familiar element for another known in the LED device, the combination must do more than yield predictable result. The motivation for doing so would enable the slew rate of the operational amplifier to be approximately constant. Date col. 15, lines 57-59.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: November 25, 2022